 Case 15-03488         Doc 120      Filed 10/09/18 Entered 10/09/18 10:00:39             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-03488
         WESLEY M THOMPSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/03/2015.

         2) The plan was confirmed on 02/04/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/26/2018, 08/10/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/08/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $42,450.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-03488       Doc 120      Filed 10/09/18 Entered 10/09/18 10:00:39                      Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor           $239,214.91
       Less amount refunded to debtor                      $52,720.24

NET RECEIPTS:                                                                                $186,494.67


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,993.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $6,377.56
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $10,370.56

Attorney fees paid and disclosed by debtor:                   $7.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal        Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid          Paid
ACL INC                        Unsecured           0.00        358.83           358.83           0.00         0.00
BANK OF AMERICA NA             Unsecured           0.00           NA               NA            0.00         0.00
BAYVIEW LOAN SERVICING         Secured      230,662.00    298,939.55       140,000.00     140,000.00    11,523.46
BAYVIEW LOAN SERVICING         Unsecured    230,662.00            NA       158,939.55            0.00         0.00
CAP ONE                        Unsecured           0.00           NA               NA            0.00         0.00
CAPITAL ONE                    Unsecured           0.00           NA               NA            0.00         0.00
CAPITAL ONE AUTO FINANCE       Secured       33,000.00     38,962.64        12,911.70      12,911.70     3,134.38
CAPITAL ONE AUTO FINANCE       Unsecured      6,017.00            NA               NA            0.00         0.00
CHASE                          Unsecured           0.00           NA               NA            0.00         0.00
CHASE                          Unsecured           0.00           NA               NA            0.00         0.00
CHASE CC                       Unsecured           0.00           NA               NA            0.00         0.00
COOK COUNTY TREASURER          Secured             0.00           NA               NA            0.00         0.00
GECRB                          Unsecured           0.00           NA               NA            0.00         0.00
GECRB                          Unsecured           0.00           NA               NA            0.00         0.00
GMAC                           Unsecured           0.00           NA               NA            0.00         0.00
HEIGHTS AUTO WORKERS CU        Unsecured           0.00      3,551.60         3,551.60      3,551.60          0.00
HSBC                           Unsecured           0.00           NA               NA            0.00         0.00
HYUNDAI LEASE TITLING TRUST    Unsecured            NA     13,395.68        13,395.68            0.00         0.00
ILLINOIS COLLECTION SVC        Unsecured           0.00           NA               NA            0.00         0.00
ILLINOIS COLLECTION SVC        Unsecured           0.00           NA               NA            0.00         0.00
INTERNAL REVENUE SERVICE       Priority       2,152.00         753.14           753.14        753.14          0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         218.39           218.39        218.39          0.00
JPMORGAN CHASE                 Unsecured    154,389.00            NA               NA            0.00         0.00
JPMORGAN CHASE                 Secured      111,489.00     24,840.90          4,031.44      4,031.44          0.00
LVNV FUNDING LLC               Unsecured           0.00           NA               NA            0.00         0.00
OCWEN LOAN SERVICING LLC       Unsecured           0.00           NA               NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA               NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA               NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA               NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA               NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA               NA            0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-03488       Doc 120      Filed 10/09/18 Entered 10/09/18 10:00:39                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim        Claim         Principal       Int.
Name                              Class    Scheduled      Asserted     Allowed          Paid          Paid
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA             NA           0.00        0.00
WEB Bank                       Unsecured           0.00           NA             NA           0.00        0.00
WFFINANCIAL                    Unsecured           0.00           NA             NA           0.00        0.00
WSF FINANCIAL                  Unsecured           0.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                               $144,031.44       $144,031.44             $11,523.46
      Mortgage Arrearage                                   $0.00             $0.00                  $0.00
      Debt Secured by Vehicle                         $12,911.70        $12,911.70              $3,134.38
      All Other Secured                                    $0.00             $0.00                  $0.00
TOTAL SECURED:                                       $156,943.14       $156,943.14             $14,657.84

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00             $0.00                   $0.00
       Domestic Support Ongoing                             $0.00             $0.00                   $0.00
       All Other Priority                                 $753.14           $753.14                   $0.00
TOTAL PRIORITY:                                           $753.14           $753.14                   $0.00

GENERAL UNSECURED PAYMENTS:                          $176,464.05          $3,769.99                   $0.00


Disbursements:

       Expenses of Administration                          $10,370.56
       Disbursements to Creditors                         $176,124.11

TOTAL DISBURSEMENTS :                                                                     $186,494.67




UST Form 101-13-FR-S (09/01/2009)
 Case 15-03488         Doc 120      Filed 10/09/18 Entered 10/09/18 10:00:39                 Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
